Citation Nr: 0501931	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  94-28 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.S.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1979 to June 
1982 and from January 1987 to December 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 rating decision and February 1998 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issues the April 1994 rating decision denied included a 
reopened claim for service connection for bilateral hearing 
loss and entitlement to a total rating for compensation based 
on individual unemployability.  In November 1996, the Board 
remanded the bilateral hearing loss and individual 
unemployability issues.  

A February 1998 rating decision denied reopening the 
veteran's service connection claim for PTSD.  A notice of 
disagreement was received in February 1998, a statement of 
the case was issued in May 1998, and a substantive appeal was 
timely received in May 1998.  

In April 1995, the veteran testified at a personal hearing at 
the RO.  In September 2004, the veteran testified at a Board 
hearing at the RO.  

During the course of this appeal, the veteran appears to have 
raised several additional claims.  These include a February 
2003 claim for a head injury, a March 2004 increased rating 
claim for his service-connected disabilities, and the veteran 
may have indicated a tinnitus claim during his September 2004 
hearing.  These matters are referred to the RO for 
clarification and appropriate action. 

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision in August 1991, the veteran was 
denied service connection for bilateral hearing loss; he did 
not initiate an appeal by filing a notice of disagreement.  

2.  In January 1993, the veteran requested that his claim for 
service connection for bilateral hearing loss be reopened.

3.  Certain evidence received since the August 1991 rating, 
when considered together with all of the evidence, both old 
and new, is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.

4.  A November 1996 Board decision denying the veteran's 
service connection claim for PTSD is the most recent final 
denial of the benefit sought by the veteran.  

5.  In December 1997, the veteran requested that his service 
connection claim for PTSD be reopened.  

6.  Certain evidence received since the November 1996 Board 
decision, when considered together with all of the evidence, 
both old and new, is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
August 1991 rating decision, and the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

3.  The November 1996 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

4.  New and material evidence has been received since the 
November 1996 Board decision, and the veteran's claim of 
entitlement to service connection for PTSD has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying claims are for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's requests to reopen were received 
in January 1993 and December 1997, the new version of 38 
C.F.R. § 3.156(a) does not apply in this case.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
hearing loss disability.

The April 1994 rating decision found that new and material 
evidence had not been received since an August 1991 final 
rating decision to reopen the veteran's service connection 
claim for hearing loss.  At the time of the August 1991 
rating decision, relevant evidence of record included service 
medical records.  It appears that the basis for the August 
1991 denial was a finding that the evidence did not show 
current hearing loss as defined by VA regulation. 

Evidence received since the August 1991 rating decision 
includes VA audiological evaluations from 1991 to 1998, a 
transcript from the April 1995 RO hearing, medical records 
from the Social Security Administration received in September 
2001, and a transcript of the September 2004 Board hearing at 
the RO.  VA medical records from 1991 to 1992 showed normal 
hearing for the left ear and normal hearing for the right 
ear, which dropped to moderate noise induced hearing loss.  
An April 1997 VA audiogram showed hearing loss for VA 
purposes, and the examiner commented that the hearing loss 
was consistent with noise induced etiology.  The examiner 
stated that according to an October 1986 audiogram, the 
veteran had significant hearing loss in the high frequencies 
in the right ear prior to his second tour of duty from 
January 1987 to December 1990.  The examiner indicated that 
the claims folder had been reviewed and no audiometric 
results could be located to confirm hearing loss during the 
veteran's first tour of duty from June 1979 to June 1982.  
The examiner indicated that the high frequency identified in 
October 1986 may have been secondary to acoustic trauma, 
reportedly occurring in 1981.  The examiner concluded that 
the progression of the loss since October 1992, after 
comparative stability since October 1986, is not likely to be 
related to a 1981 incident in service.  During the April 1995 
RO hearing, the veteran testified that he was exposed to 
acoustic trauma during his first period of service from June 
1979 to June 1982.  Medical records received from the Social 
Security Administration in September 2001, included an August 
1991 record revealing normal hearing.  During the September 
2004 Board hearing, the veteran testified that during his 
second period of service he was a diesel mechanic and his 
hearing decreased due to exposure to loud noises.  (The Board 
notes that the veteran also indicated during the September 
2004 hearing that he was exposed to acoustic trauma during 
his first period of service from June 1979 to June 1982 and 
apparently indicated that he received subsequent treatment.  
Service medical records appear to be unavailable from this 
period.  The file includes only a few service medical records 
from 1979.  In February 1997 a complete set of service 
medical records was requested from June 1979 to June 1982 and 
from January 1987 to December 1990.  A March 1997 response 
indicated that available service medical records were of 
record.  Thus, it appears that most service medical records 
from the veteran's first period of service are unavailable.)

As discussed above, the veteran's April 1997 VA audiogram 
showed a decrease in the veteran's hearing bilaterally at 
frequencies centered around 4000 Hz.  During the September 
2004 hearing, the veteran indicated that he was exposed to 
noise during his second period of service, which was from 
January 1987 to December 1990.  The veteran's DD 214 
indicates that he was a wheel vehicle repairer during this 
period of service.  Thus, the April 1997 VA audiogram and the 
veteran's September 2004 testimony indicating exposure to 
acoustic trauma during service, together is evidence that is 
new because it was not of record at the time of the August 
1991 rating decision, and it is material because it shows a 
hearing disability and exposure to acoustic trauma.  
Therefore, the Board finds that new and material evidence has 
been received and the claim for entitlement to service 
connection for a bilateral hearing loss disability has been 
reopened.  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

The Board notes that in the February 1998 rating decision, 
the RO determined that new and material evidence was not 
received to reopen the veteran's claim for PTSD.  Relevant 
evidence at the time of the final November 1996 Board 
decision included service medical records, private treatment 
records from 1991 to 1993, VA treatment records from 1992 to 
1995, February 1993 and June 1994 Social Security 
Administration decisions, and a transcript of an April 1995 
RO hearing.  A February 1988 service medical record showed 
the veteran was struck on the lower cervical/upper thoracic 
spine.  The private and VA medical records included treatment 
for various mental disorders and psychological evaluations.  
The February 1993 Social Security Administration decision 
denied the veteran's claim for benefits.  The June 1994 
Social Security Administration decision found that the 
veteran was entitled to a period of disability benefits 
commencing January 1, 1991.  During his April 1995 RO 
hearing, the veteran testified that he had a mental disorder 
and organic brain disorder as a result of a 1988 head injury.  

Evidence received since the November 1996 Board decision 
includes the evidence discussed below.  A December 1997 
private opinion from Dr. W.R.Y. indicated a PTSD diagnosis.  
In his November 2002 statement, the veteran claimed that his 
PTSD is due to being raped at [redacted], [redacted] and assaulted 
in [redacted].  In his February 2003 stressor statement and 
during his September 2004 Board hearing, the veteran stated 
his PTSD is due to seeing one person killed and one person 
injured during service in 1987 or 1988 at [redacted], [redacted].  
Thus, this evidence is new because it was not part of the 
November 1996 Board decision, and it is material in that it 
shows the veteran was diagnosed with PTSD and has identified 
verifiable stressors.  Therefore, the Board finds that new 
and material evidence has been received and the claim of 
entitlement to service connection for PTSD has been reopened.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, with regard to the benefits being 
granted by the Board in this decision, the Board need not 
consider the question of VCAA compliance since there is no 
detriment to the veteran in light of the favorable 
disposition.  


ORDER

New and material evidence has been received to reopen the 
veteran's claims of service connection for bilateral hearing 
loss disability and for PTSD.  The appeal is granted to this 
extent, subject to the provisions set forth in the following 
remand section of this decision. 


REMAND

As discussed above, an April 1997 VA audiogram showed the 
veteran had hearing loss and the evidence indicates that he 
was exposed to acoustic trauma during service.  In his August 
1990 report of medical history shortly before separation from 
service, the veteran indicated that he had hearing loss.  
Given the nature of the veteran's claimed noise exposure in 
service and medical evidence showing hearing loss, the Board 
believes that a VA examination and etiology opinion is 
required to comply with 38 C.F.R. § 3.159(c)(4) (2004). 

The veteran has been diagnosed with PTSD and has indicated 
stressor events leading to his PTSD.  The veteran has 
submitted statements laying out specifics regarding these 
stressor events.  An attempt should be made to verify the 
reported stressors based on all the information of record.  
Prior to any attempt at verification, the veteran should 
submit a comprehensive list of specific stressors he is 
claiming that caused his PTSD, and provide dates, units 
assigned, locations, and names of others involved, where 
applicable.  The Board also notes a November 2002 VA Form 21-
4138 in which the veteran indicated in connection with his 
PTSD claim that he was raped at [redacted], [redacted], and was 
assaulted in [redacted].  He should be asked to furnish the 
details of these incidents and appropriate notice should be 
given to the veteran and appropriate development undertaken 
in accordance with 38 C.F.R. § 3.304(f)(3). 

Although it appears that the veteran has been furnished VCAA 
notice with regard to his PTSD and individual unemployability 
claim, it is not clear that such notice has been given with 
regard to the hearing loss claim.  Appropriate action in this 
regard should be undertaken. 

Accordingly, this case is remanded for the following actions:

1.  The veteran should be furnished a 
VCAA notice letter with regard to the 
hearing loss issue.  The veteran should 
also be furnished appropriate notice in 
connection with the types of evidence 
which may be considered in connection 
with any PTSD claim based on personal 
assault as set forth in 38 C.F.R. 
§ 3.304(f)(3).  

2.  The veteran must be asked to itemize 
and provide specific information regarding 
the stressor event(s) he alleges occurred 
in service (to include rape, assault and 
witnessing someone killed and another 
person injured).  He should be asked to 
identify specific dates (within a 60 day 
period), locations, unit numbers, and the 
names of others involved.  The veteran 
should comment on whether he is claiming 
his exposure to rape and/or assault 
triggered his PTSD.  

Then the RO should arrange for 
verification of any identified stressor 
event(s), to include contacting the Center 
for Unit Records Research (CURR) and by 
any other available methods.  The request 
for verification should include reference 
to the claimed incident in 1987 when the 
veteran witnessed the death of his platoon 
sergeant, [redacted], in an incident 
involving two large vehicles.  If the 
veteran is alleging that he has PTSD due 
to rape and/or assault, the RO should 
undertake proper development in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f)(3); M21-1, Part III, § 5.14, 
"PTSD Claims Based on Personal Assault." 
 
3.  If, and only if, a stressor is 
verified, the RO should arrange for the 
veteran to be examined by a psychiatrist 
to determine whether the veteran suffers 
from PTSD related to a verified stressor 
event.  The veteran's claims folder must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
any opinion given.  

4.  The veteran should be afforded a VA 
audiological examination to determine the 
nature, extent and etiology of any 
hearing loss found on examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All special studies deemed 
necessary should be accomplished and all 
examination findings should be clearly 
reported.  After reviewing the claims 
file (to specifically include service 
medical records) and examining the 
veteran, the examiner should offer an 
opinion regarding the relationship of any 
current hearing loss to the veteran's 
service, including due to any noise 
exposure during service.  A detailed 
rationale for all opinions expressed 
should be furnished.

5.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  The PTSD and hearing loss 
issues should be reviewed under a merits 
analysis.  The individual unemployability 
issue should also be reviewed again to 
determine if entitlement to this benefit 
is warrants.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


